No. 99-60364
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60364
                          Summary Calendar


ALEJANDRO MURILLO,

                                            Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                            Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A27-488-218
                        --------------------
                          February 25, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alejandro Murillo has filed a petition for review of the

Board of Immigration Appeals’ (BIA’s) final order of deportation.

He challenges the BIA’s denial of a hardship waiver under

8 U.S.C. § 1186a(c)(4)(B).    Specifically, he contends (1) that

the BIA’s finding that he failed to show by a preponderance of

the evidence that he had married in good faith is not supported

by substantial evidence, (2) that the BIA erred as a matter of

law when it stated that certain forms of documentary evidence had

to be submitted to corroborate the existence of a good-faith


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60364
                                 -2-

marriage, and (3) that the BIA abused its discretion in denying

him a hardship waiver because its decision “is without a rational

explanation and departs from established policies.”

       After reviewing the record and the briefs of the parties, we

conclude that Murillo has not shown any error on the part of the

BIA.    The BIA’s finding that Murillo failed to show by a

preponderance of the evidence that he had married in good faith

was reasonable in light of the evidence presented and, therefore,

was supported by substantial evidence.     See Carbajal-Gonzalez v.

INS, 78 F.3d 194, 197 (5th Cir. 1996).     Murillo’s second

contention--that the BIA stated that certain forms of documentary

evidence had to be submitted to corroborate the existence of a

good-faith marriage--is not supported by the record.     The record

reflects that the BIA stated merely that such documentary

evidence typically should be provided to corroborate the

existence of a good-faith marriage and that Murillo’s failure to

provide such probative evidence contributed to--but was not the

sole basis of--its decision.    Finally, Murillo’s contention

regarding an abuse of discretion on the part of the BIA is too

conclusional to warrant relief.    See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993)(stating that issues must be briefed

to be preserved).    Accordingly, Murillo’s petition for review is

DENIED.